ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.
In State v. Walker, 788 So.2d 956(Fla.2001), the supreme court vacated our opinion in Walker v. State, 765 So.2d 939 (Fla. 4th DCA 2000), and directed that we reconsider the case upon application of Grant v. State, 770 So.2d 655 (Fla.2000). In the instant case, as our prior opinion stated, Walker was sentenced both as a habitual felony offender and a prison re-leasee reoffender to three concurrent 15 year prison terms on three separate convictions for burglary of a dwelling. Pursuant to Grant, these concurrent dual sentences violate the provisions of the Prison Releasee Reoffender Act. We therefore reverse and remand for the court to vacate the habitual felony offender sentences for each conviction.
STONE, WARNER and STEVENSON, JJ., concur.